OPINION OF THE COURT BY
JUDD, C.J.
(Circuit Judge Perry dissenting.)
This is a creditor’s bill for a discovery, an injunction and for an equitable attachment. The facts are succinctly as follows:
In an action at law plaintiff recovered judgment against tbe three first named defendants, and against the said A. Peek as garnishee, for $812 and costs. Personal service was made upon *669the said garnishee, he being then in this country but at the time of filing this bill he had left these islands. The bill alleges that none of the principal judgment debtors or the defendant garnishee have any property within this Republic which can be come at or attached or taken on execution, but that there is a valid and subsisting contract whereby the Oahu Railway and Land Company, defendant corporation, has agreed, in consideration of certain labor and services of the said Eeelc to deliver him bonds of the said defendant corporation to the value of seven thousand dollars, upon the completion of the corporation’s railroad to Kaena Point on the Island of Oahu. Service being made on the defendant corporation, its general manager answered the interrogatories propounded admitting and setting forth particularly the nature of the contract with said Eeelc as follows:
“The Oahn Railway and Land Company agreed, in 1895, with A. Peek, to pay as a further consideration in final settlement of all claims, seven first mortgage bonds, bearing interest at five per cent., the par value of each bond to be $1,000. Said bonds to be delivered to A. Feek or order after completion of the present line of road from Waianae to Kaena Point, Isl- and of Oahu, or when extended to any other point on said island of equal distance. No bonds have been delivered under the agreement.”
Upon affidavit that Mr. ~W. A. Kinney, attorney at law, was the authorized agent or attorney of the said Eeelc to sell the before mentioned bonds, a temporary injunction was issued against the Oahu Railway and Land Company, enjoining them from passing the said bonds to said A. Peek, and also against the said Eeelc and "W. A. Kinney, Esq., his agent, attorney, &c., from passing, purchasing, transferring the said property of said Eeelc, or acknowledging any transfer in said bonds without the order of court, &e.
The plaintiff’s counsel then moved, upon affidavit that said A. Feek was not within the jurisdiction of the court to be *670reached by personal service, but is a resident of the United States of America, that an order of service upon him be made by publication, or in such other manner as the court shall direct. The motion was heard and denied, and appeal is taken by plaintiff to this court.
Two important questions are raised. First, Is personal service upon Reek, the judgment debtor, essential in this case? and, secondly, Is there any provision in our statutes providing for a substituted service by publication or otherwise upon a nonresident defendant in a bill in equity of this character?
In discussing the first question, we remark that this is a “creditor’s bill,” distinctly provided for in the Act of 1878 concerning equity jurisdiction, Compiled Laws, p. 390, viz.: “Bills by creditors to reach and apply in payment of a debt, any property, right, title or interest, legal or equitable, of a debtor within this kingdom which cannot be come at or attached or taken on execution in a suit at law against such debtor.” ¥e have no doubt that equity had jurisdiction of creditors’ bills before the enactment of this definition, under the general powers given to the chancellor and the vice-chancellor “to hear and determine all matters m equity.” (Section 847 of the Civil Code.) The several Circuit Judges at chambers have now that jurisdiction (Sec. 37 of the Judiciary Act of 1892), and, according to Sec. 43 of the same Act, * * * * also the power “to make and award all such judgments, decrees, orders and mandates, to issue all such executions and other processes, and to take all other steps necessary for the promotion of justice in matters pending before them in chambers, and to take all other steps necessary to carry into full effect all the powers which are or may be given them by the laws of the kingdom,” &c.
Now, in a creditor’s bill the debt must be established by some judicial proceeding, and it must be generally shown that legal means for its collection have been exhausted. These requisites are alleged in the bill.
*671Whether personal service is necessary in any case will depend upon tbe nature of tbe case. If tbe judgment sought is a personal one within the state, personal service must be had upon defendant, or he must make voluntary appearance, in order to obtain jurisdiction of the person of the defendant and fix his personal liability. But a judgment which operates upon the property is in the nature of a proceeding m rem, and does not require that personal service be had.
Quarl v. Abbett, 120 Ind. 236.
What is sought in the case before us is an equitable attachment of Eeek’s interest in the bonds of the railway company when (if) issued. The property or interest involved is within the jurisdiction of the Circuit Judge, and the proceeding here is substantially a proceeding in reto, id. The object of the bill is not to fix Eeek’s personal liability; that has already been accomplished in the former suit. In the leading case of Pennoyer v. Neff, 95 U. S. 727, this class of cases is especially excepted from the rule that personal service must be had. In that case Judge Eield says that in a larger and more general sense the term a “proceeding in rem” is applied to actions between parties where the direct object is to reach and dispose of property owned by them or of some interest in them. Id., p. 734. In such cases a substitute service by publication is good. See Arndt v. Griggs, 134 U. S. 316. “The object of notice by publication is to give the best notice practicable to non-resident defendants, and thus enable the court to fully decide the controversy respecting property within its jurisdiction, no matter what form the question may assume.” Quarl v. Abbett, supra, p. 239. All property which ought in equity to be applied to the payment of the debt can be reached by a creditor’s bill. A patent or a copyright can be reached by this means, even a right of action for injury to the debtor’s property. Hudson v. Plets, 11 Paige, 180.
Holding as we do that personal service on Peek is not essential *672in this case, tlie second question is whether there is any statutory authority for substituted service on an absent defendant by publication, or otherwise, on a creditor’s bill.
We have already seen that equity had jurisdiction of such a bill by the Civil Code. In that code, enacted in 1859, we have in Sec. 1228 a provision that in certain cases mentioned under the title “Equity, Admiralty and Probate Matters,” the applications “shall be by sworn petition addressed to some court or justice having jurisdiction thereof.” We do not understand that this section is intended to confer jurisdiction upon the court in these matters and to exclude all other subjects of equity from its jurisdiction. This section does not undertake to enumerate all the classes of cases in which equity may be involved, for instance the jurisdiction of equity over trusts, to grant injunctions, to compel discovery, to dissolve partnerships and the like. All these powers may be exercised by our courts of equity without reference to this statute, because they and a large variety of other subjects are inherently matters for equity, many of which are specifically mentioned in the Act of 1878.
Sec. 1230 of the Civil Code prescribes that “in any such case” service may be made either by personal service, or in case the defendants cannot be found, by leaving a copy of the petition and summons with some one upon the premises involved in the controversy, or “in such other manner as the court may direct,” and a notice by publication may be ordered. Much is here left to the discretion of the court as to the particular method by which notice may be brought to the absent defendant. The statute does not say that the method of service prescribed applies only to the case enumerated in Sec. 1230. “In any such case” means “in any case like those mentioned,” which does not limit the cases to those enumerated in Sec. 1228. Some of the provisions in Sec. 1230 have no application whatever to some of the cases mentioned in Sec. 1228. Eor instance, where the application is for “the affiliation of bastards,” or “for enquiries of lunacy,” &c., where the defendants cannot be found. *673There are no “premises involved in tbe controversy,” .and therefore no service could be made by leaving a copy of the complaint and summons “upon some one upon the premises.” This statute must have a reasonable and liberal construction, and with a view to enable the court to take whatever steps are necessary for the promotion of justice and to carry into effect the powers given to the court. To grant relief in a creditor’s bill is one of those powers, and for its enforcement we consider the statute, Sec. 1230, broad enough to enable the court to notify the defendant Eeek by publication, or as the court shall direct.
There are other and more specific statutory methods by which service by publication may be made upon defendants who, having property within our jurisdiction, have never been inhabitants of these islands, or have removed therefrom. Yide Secs. 1103-4 of the Civil Code. It is contended that these sections do not apply to suit's in equity. But they appear in a chapter entitled “of the Bractice of Courts of Record,” and though most of the provisions of that chapter appear to be applicable solely to actions at law, other provisions confer jurisdiction upon the “Courts of Record,” including courts of law, generally exercised by courts of equity, as in 1119 and 1120, where “injunctions pendente Ute” are allowed.
It seems to us that it would not be unreasonable to hold that Sections 1103 and 1104 apply to suits in equity as well as to actions at law. The power to order service by publication is given to “Judges at Chambers” as well as to “Courts.”
We prefer however to leave open the question whether this, statute would allow publication of summons in equity matters,, having found as above more specific authority for such publication in Sec. 1230. We hold, therefore, that, the object of the bill before us being to reach the property of the absent defendant and not to determine his personal liability, personal service is not. essential, and substituted service may be made upon him in any of the methods authorized by Section 1230 of the Civil Code as it shall seem-most applicable to the court.
Magoon & Edmgs, for plaintiff.
vI. Q'. Wood and L. A. Diclcey, for tbe Oabu Railway & Land 'Co., tbe defendant corporation.
Tbe appeal is sustained and tbe cause is sent back to tbe Circuit Judge for further proceedings.
OPINION .OF-
MR. JUSTICE WHITING.
In tbis case tbe plaintiff by a creditor’s bill seeks in equity to have property of tbe principal defendant, Reek, situated witbin tbis Republic and witbin tbe jurisdiction of courts of equity of tbis Republic, attached and applied to tbe satisfaction of a judgment, heretofore obtained in tbe First Circuit Court of tbis Republic, by tbe plaintiff against tlie defendant Feek. No service of summons has been made on defendant Feek, as be is not witbin tbe Republic. The plaintiff moved' tbe Circuit Judge for an order of publication of summons for tbe purpose of obtaining service thereby on defendant Feek, claiming authority therefor by our statutes; tbis tbe Judge declined and plaintiff appealed.
I agree with tbe opinion of tbe Chief Justice that in cases of tbis nature where tbe court obtains jurisdiction over tbe property of a judgment debtor, it may proceed to apply that property, under proper pleadings and orders, to tbe satisfaction of the claim of tbe judgment creditor, and even without personal service of process on tbe absent defendant, if be be without tbe jurisdiction of tbe court. Pennoyer v. Neff, 95 U. S. 714.
Courts of equity, however, will not proceed to a final determination of tbe cause before it, without causing reasonable notice to be given to tbe absent defendant, if possible, with an opportunity to defend, when appearance is made; and I am of opinion that there is inherent power in our courts of equity in connection with Sec. 1230 of tbe Civil Code, to cause notice to be given in such manner as tbe court may deem most efficient, 'even by publication, in causes of this class, to which class I limit my concurrence with tbe result arrived at by tbe Chief •Justice.